                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                    ***
                 7    UNITED STATES OF AMERICA,                               Case No. 2:16-CV-352 JCM (EJY)
                 8                                            Plaintiff(s),                     ORDER
                 9               v.
               10     WILLIAM WALLER, et al.,
               11                                          Defendant(s).
               12
               13            Presently before the court is the matter of United States v. Waller et al., case no. 2:16-cv-
               14     00352-JCM-EJY. On February 1, 2018, the United States of America (the “government”) moved
               15     to stay this case, which the court granted and subsequently extended until defendant Waller was
               16     sentenced in the related criminal case, no. 2:18-cr-00012-JCM-VCF. (ECF Nos. 38; 43; 44; 45;
               17     48; 49).
               18            The court sentenced Waller in the criminal case on October 11, 2019. See United States v.
               19     Waller, Case No. 2:18-cr-112- JCM-VCF. The government now moves to lift the stay in this case
               20     and asks that the court to “direct the [p]arties to file within 14 days an updated [d]iscovery [p]lan
               21     so that the [p]arties can engage in discovery and prepare this case for trial.” (ECF No. 51).
               22            Accordingly,
               23            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the government’s motion
               24     to lift stay of case (ECF No. 51) be, and the same hereby is, GRANTED.
               25            IT IS FURTHER ORDERED that the stay in this case is hereby LIFTED.
               26     ...
               27     ...
               28     ...

James C. Mahan
U.S. District Judge
                1            IT IS FURTHER ORDERED that the parties shall file an updated discovery plan within
                2     fourteen (14) days of this order.
                3            DATED November 26, 2019.
                4                                              __________________________________________
                                                               UNITED STATES DISTRICT JUDGE
                5
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                             -2-
